Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-30-2009

USA v. Quentin Miller
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3079




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Quentin Miller" (2009). 2009 Decisions. Paper 1644.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1644


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         ____________

                              No. 08-3079
                             ____________

                   UNITED STATES OF AMERICA,

                                    Appellee,

                                   v.

                          QUENTIN MILLER,
                           also known as "Q"

                          QUENTIN MILLER,

                                    Appellant.

                             ____________

             On Appeal from the United States District Court
                 for the Middle District of Pennsylvania
                       (D.C. No. 1-96-cr-00021-001)
             District Judge: Honorable William W. Caldwell
                              ____________

               Submitted Under Third Circuit LAR 34.1(a)
                            March 3, 2009

Before: SCIRICA, Chief Judge, SLOVITER and HARDIMAN, Circuit Judges.

                         Filed: March 30, 2009
                             ____________

                      OPINION OF THE COURT
                           ____________
HARDIMAN, Circuit Judge.

       Quentin Miller appeals the District Court’s denial of his motion for reduced

sentence under 18 U.S.C. § 3582(c). We will affirm.

                                             I.

       Because we write exclusively for the parties, we recount only those facts necessary

to our decision.

       Miller pleaded guilty in 1996 to conspiracy to distribute and possess with intent to

distribute more than 50 grams of crack cocaine in violation of 21 U.S.C. § 846. Under

the Sentencing Guidelines in effect at that time, the probation office calculated a base

offense level of 34. USSG § 2D1.1. However, because Miller was over the age of 18 at

the time and had at least two prior convictions for controlled substance offenses, he

qualified as a career offender, which increased his offense level to 37 and put him in

Criminal History Category VI. USSG § 4B1.1. After a three-level deduction for

acceptance of responsibility pursuant to USSG § 3E1.1, Miller’s offense level became 34,

which yielded a Guidelines range of 262 to 327 months. In light of Miller’s substantial

assistance to the Government, the District Court granted a downward departure pursuant

to USSG § 5K1.1, yielding a final Guidelines range of 188 to 235 months. The District

Court sentenced Miller to 216 months imprisonment.

       On November 1, 2007, the Sentencing Commission promulgated Amendment 706,

which amended the Drug Quantity Table in USSG § 2D1.1(c). The effect of Amendment



                                             2
706 is to provide a two-level reduction in base offense levels for certain crack-cocaine

offenses. The Commission made this amendment retroactively applicable, effective

March 3, 2008. See U.S. S ENTENCING G UIDELINES M ANUAL app. C, amend. 713 (2008).

       After Amendment 706 was made retroactive, Miller moved pro se for a reduced

sentence pursuant to 18 U.S.C. § 3582(c)(2). The District Court found that a reduction in

sentence was not authorized by § 3582(c)(2) because Miller had been sentenced as a

career offender and Amendment 706 did not lower his applicable Guidelines range.

                                             II.

       We review de novo a district court’s interpretation of statutory requirements,

including the Sentencing Guidelines. United States v. Williams, 344 F.3d 365, 377 (3d

Cir. 2003).

       Section 3582(c) authorizes district courts to grant a sentence reduction “in the case

of a defendant who has been sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission . . . if such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). The Sentencing Commission issued a policy

statement, USSG § 1B1.10, which states that, “[i]n a case in which a defendant is serving

a term of imprisonment, and the guideline range applicable to that defendant has

subsequently been lowered as a result of an amendment to the Guidelines Manual . . . the

court may reduce the defendant’s term of imprisonment as provided by 18 U.S.C.



                                             3
§ 3582(c)(2).” USSG § 1B1.10(a)(1). Sentence reductions are prohibited, however,

where the amendment “does not have the effect of lowering the defendant’s applicable

guideline range.” USSG § 1B1.10(a)(2)(B). Furthermore, the Application Note to USSG

§ 1B1.10 states, in relevant part: “a reduction . . . is not authorized under 18 U.S.C.

3582(c)(2) and is not consistent with this policy statement if . . . the amendment does not

have the effect of lowering the defendant’s applicable guideline range because of the

operation of another guideline or statutory provision.” USSG § 1B1.10 cmt. n.1(A).

       Thus, Miller is eligible for a sentence reduction under § 3582 only if his

Guidelines range is changed by an amendment enacted by the Sentencing Commission.

In this case, however, Miller’s Guidelines range was dictated by his career offender

status. Although Amendment 706 would reduce Miller’s base offense level from 34 to

32, the Amendment did not affect Miller’s Guidelines range because he was sentenced as

a career offender under USSG § 4B1.1. Therefore, § 3582 and USSG § 1B1.10 render

Amendment 706 unavailing to Miller.     1



       Furthermore, the fact that Miller has obtained a downward departure pursuant to

USSG § 5K1.1 does not change our analysis. The District Court granted a three-level

departure, yielding a final offense level of 31 and a Guidelines range of 188 to 235

       1
        Our sister courts of appeals have held that district courts are not authorized to
reduce the sentences of defendants sentenced as career offenders because Amendment
706 does not alter their Guidelines ranges. See United States v. Williams, 551 F.3d 182,
186 (2d Cir. 2009); United States v. Caraballo, 552 F.3d 6, 11 (1st Cir. 2008); United
States v. Sharkey, 543 F.3d 1236, 1239 (10th Cir. 2008); United States v. Moore, 541
F.3d 1323, 1330 (11th Cir. 2008).

                                              4
months. The starting point for that departure, however, was the offense level of 37, as

determined by Miller’s career offender status. Amendment 706 does not alter this

Guidelines range calculation and therefore the District Court did not have authority to

modify Miller’s sentence thereunder.

                                            III.

       Given the applicability of the career offender provision, Miller has failed to

establish the threshold requirement of § 3582(c)(2) because he cannot show that

Amendment 706 had the effect of lowering his Guidelines range. Accordingly, the

District Court lacked authority to modify the sentence. We will affirm.




                                             5